DETAILED ACTION
Applicant is requested to note that the Examiner for this application has changed. Future correspondence should be directed to Joseph Miano, Art Unit 1632, whose contact information can be found below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10, 13, 15, 17-18, 20-21, 23-25, 28-31 are pending.
Claims 5 and 25 were previously withdrawn from consideration on 02/28/2022 pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim 1-3, 13, 15, 18, and 20-21 are newly amended.
Claims 28-31 are newly added.
Claims 1-4, 6-10, 13, 15, 17-18, 20-21, 23-24, and 28-31 have been examined on their merits.

Claim Interpretation
Claim 11 recites wherein the polynucleotide is a synthetic, modified RNA molecule. Neither the specification nor the claims provide a specific, limiting definition for the term modified RNA. As such, the term modified RNA has been interpreted by the examiner as encompassing an RNA comprising ANY modification. Claim 15 recites the term “optionally” in line 4. The use of the term “optionally” indicates that the steps/components which follow are not required limitations for the claimed invention and have been examined as such.
Claims 1 and 3 recites the term “transiently”. Neither the claim nor the specification defines this term. In the context of claims 1 and 3, the term is used to describe the level, expression, or activity of YAP polypeptide in a cell.
While the term “transiently” is a relative term, as pointed out by applicant (Remarks, p10), the term, especially when used as a phrase such as “transiently expressed” or “transient expression”, is a term of art to describe temporary expression of genes (Remarks p10). However, it is noted that this definition conforms with the definition as cited in the office action on 02/28/2022 which defined the term to mean “not permeant”. Therefore, giving the term its broadest reasonable interpretation in view of the specification and the art, the definition as cited in the prior office action has been maintained, and the term “transiently” has been interpreted as “not permanent”.


Withdrawn Objections & Rejections
Rejections and/or objections not reiterated from the previous office action are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-7, 13, 15, 17-18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Circ Res. 2014, previously cited 02/28/2022, on IDS 05/14/21, hereafter “Lin”) in view of Chu et al. (Am J Physiol Heart Circ Physiol, 2015, previously cited 02/28/2022, hereafter “Chu”) as evidenced by Tarnavski et al. (Physiol Genomics. 2004, previously cited 02/28/2022, hereafter “Tarnavski”).
In regards to claims 1 and 3, Lin teaches a method for cardiac-specific activation of Yes-Associated Protein (YAP) in mouse heart, and that this promoted cardiomyocyte proliferation and did not deleteriously affect heart function (Abstract, p354).
In regards to YAP specifically, Lin teaches that Yes-Associated Protein (YAP) is crucial for regulating embryonic cardiomyocyte proliferation and has received increasing attention as a possible means for enhancing heart regeneration (Abstract; Introduction, paragraph 02). As such, they hypothesized that YAP activation after myocardial infarction could preserve cardiac function and improve survival in adult tissue by driving cardiomyocyte proliferation (Abstract; Introduction, paragraph 03).
Lin also teaches that delivery of an adeno-associated viral vector encoding the human YAP polypeptide (referred to as AAV9:hYAP) following myocardial infarction improved cardiac function by enhancing the proliferation of cardiomyocytes and improved animal survival (Page 6-7, AAV9:hYAP improved cardiac function and survival after MI; Page 7-8, AAV9:hYAP induced CM proliferation without affecting CM apoptosis; Discussion, paragraphs 03 and 06-07). Lin teaches that AAV9 was known to establish expression of its cargo for more than several months (i.e. not permanent or transient) (Page 6, AAV9:hYAP improved cardiac function and survival after MI).
Therefore, Lin teaches a method of inducing regeneration and/or reducing cardiomyocyte loss in a cardiac tissue of a patient comprising increasing the level, expression, or activity of YAP in a cell in a subject which thereby induced regeneration and/or reduced cardiomyocyte loss in the cardiac tissue.
	In regards to increasing cardiac function or reducing cardiac hypertrophy in a subject following ischemic reperfusion injury specifically, Lin teaches that myocardial infarction was induced by LAD ligation (Supplementary Material, Animal experiments). As evidenced by Tarnavski, LAD ligation animal model is used in the art as a model for ischemic reperfusion injury (Page 355, Operation III; Myocardial Infarction Model and Ischemia-Reperfusion).
Lin does not explicitly teach a step of administering a synthetic, modified RNA molecule encoding YAP polypeptide.
Chu teaches that RNA therapeutics hold promise to treat many human diseases including myocardial infarction (MI) (Abstract). Chu teaches that MI is a serious health burden that causes substantial morbidity and mortality (Abstract), and that regeneration of human tissue after injury relies on the careful control of several key factors, with the foremost being the proliferation and repopulation of viable cells in the damaged area (Introduction, paragraph 01). However, apart from heart transplants, current treatments focus on restoring blood supply but do not improve cardiac function (Introduction, paragraph 01). Alternative treatment options have been proposed to restore cardiac function, such as protein therapeutics, gene delivery, and cell therapy (Introduction, paragraph 02). However, each of these have different challenges such as the short half-life of protein therapies, the unregulated overproduction of protein by gene therapies, and the difficulty in acquiring adequate cells for cell therapy (Introduction, paragraph 02). As such, one particular unmet clinical need for treating MI is the recovery of cardiac function, which requires the regeneration of the functional tissues including vasculature, nerves, and myocardium, including cells such as cardiomyocytes (Introduction, paragraph 01; Abstract). 
	To this end, Chu teaches that several RNA therapeutics have been investigated in preclinical MI models, and the results have demonstrated their benefits and have encouraged future development (Abstract). RNA-based approaches have the benefit of producing hundreds or thousands of copies of a single protein from each transcript, and may have greater and more widespread effects compared to small molecules and recombinant protein (RNA therapeutics, paragraph 01). However, RNA therapeutics also have challenges such as their intrinsic stability and immunogenicity (RNA therapeutics, paragraph 01). These challenges can be mitigated by the introduction of modified nucleosides such as 5-methylcytosine (i.e. 5-methylcytidine, 5mC) and pseudouridine, which are nuclease resistant and less likely to be detected by Toll-like receptors (TLRs) (RNA therapeutics, paragraph 01). Other challenges include the delivery of RNA therapeutics, which in most cases have been delivered by invasive methods such direct injection in MI models (RNA therapeutics, paragraph 03). Alternative approaches could include catheter-based injections which has been employed in other therapies for the delivery of genes, proteins, and cells, and would be feasible for RNA therapeutics as well (RNA therapeutics, paragraph 03). 
	Chu further teaches that one class of therapeutics RNAs includes messenger RNAs (mRNAs) which can encode proteins to promote vascularization of myocardium, reduce inflammation, or stimulate the production of new cells (3.1 messenger RNA (mRNA), paragraph 04). They teach that therapeutic mRNAs are prepared by in vitro transcription (i.e. synthetic), in which an RNA polymerase from a bacteriophage drives transcription from a DNA template (3.1 messenger RNA (mRNA), paragraph 02). Important considerations include the design of the DNA template to control stability of the transcribed mRNA (3.1 messenger RNA (mRNA), paragraph 02). For example, the 3’ untranslated region (UTR) of α-globin is frequently utilized to promote stability (3.1 messenger RNA (mRNA), paragraph 02). Additionally, the length of the poly(A) tail can also be modified to increase stability and translation efficiency (3.1 messenger RNA (mRNA), paragraph 02). Lastly, Chu teaches that the immunogenicity of mRNAs can be reduced by introducing modified nucleosides such as m5C, 2-thiouridine, and pseudouridine (3.1 messenger RNA (mRNA), paragraph 02).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of increasing cardiac function and promoting cardiomyocyte regeneration taught by Lin by replacing the DNA polynucleotide encoding YAP protein with a modified RNA polynucleotide encoding YAP protein. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to modify the RNA encoding YAP by introducing modified nucleosides, such as 5mC and pseudouridine, poly(A) tails, and a 3’ untranslated region. Furthermore, it would have been obvious to one of ordinary skill to include administering the modified RNA by direct injection or via a catheter and endoscope. One of ordinary skill in the art would have been motivated to utilize mRNA instead of a DNA viral vector to address issues such as the unregulated overproduction of a therapeutic protein, as taught by Chu. Additionally, one of ordinary skill in the art would have been motivated to include RNA modifications such as modified nucleosides, a poly(A) tail, and a 3’ untranslated region to promote RNA stability while limiting immunogenicity of the therapeutic, as taught by Chu. Also, one of ordinary skill would be motivated to deliver the modified RNA by direct injection or via a catheter as these methods were taught by Chu to be feasible for the delivery of RNA therapeutics for myocardial infarction. One of ordinary skill would have a reasonable expectation of success as Chu teaches that RNA based therapies have been demonstrated to elicit therapeutic effects in preclinical models of myocardial infarction. Additionally, Chu teaches that one possible use mRNA therapeutics includes administering those encoding polypeptides that promote the generation of new cardiac cells. Lastly, one of ordinary skill would have a reasonable expectation of success as Chu teaches methods for modifying therapeutic RNAs, as well as methods for the delivery during myocardial infarction, were known in the art prior to the effective filing date of the claimed invention.
In regards to claims 6 and 7, Lin teaches the hYAP polynucleotide encoded a S127A mutation that increases YAP activation (Introduction, paragraph 02;Page 3, Inducible CM-specific YAP expression model; Page 5-6, Adenovirus associated virus subtype 9 delivery of hYAP).
In regards to claim 17, Lin teaches that YAP protein expression was confirmed in mouse hearts by Western blot analysis (Page 5-6, Adenovirus associated virus subtype 9 delivery of hYAP).
In regards to claim 18, Lin teaches that the AAV9:hYAP vector was delivered to the subject via direct injection into cardiac tissue (AAV9:hYAP improved cardiac function and survival after MI, paragraph 01). 
	In regards to claims 23 and 24, Lin teaches that myocardial infarction was induced by LAD ligation (Supplementary Material, Animal hYAP).
	In regards to claims 13, 15, and 18, Lin does not explicitly teach that the synthetic modified RNA molecule comprises at least two modified nucleosides selected from the group presented in claim 13 (claim 13) and a poly(A) tail, a Kozak sequence, a 3’ untranslated region, a 5’ untranslated region, or any combination thereof (claim 15). Additionally, while Lin teaches the direct administration of a polynucleotide encoding a YAP polypeptide by direct injection, they fail to teach the direct administration of an RNA polynucleotide (claim 18).
However, Chu teaches that RNA therapeutics hold promise to treat many human diseases including myocardial infarction (MI) (Abstract). They teach that MI is a serious health burden that causes substantial morbidity and mortality (Abstract). Chu teaches that regeneration of human tissue after injury relies on the careful control of several key factors, with the foremost being the proliferation and repopulation of viable cells in the damaged area (Introduction, paragraph 01). However, apart from heart transplants, current treatments focus on restoring blood supply but do not improve cardiac function (Introduction, paragraph 01). Alternative treatment options have been proposed to restore cardiac function, such as protein therapeutics, gene delivery, and cell therapy (Introduction, paragraph 02). However, each of these have different challenges such as the short half-life of protein therapies, the unregulated overproduction of protein by gene therapies, and the difficulty in acquiring adequate cells for cell therapy (Introduction, paragraph 02). As such, one particular unmet clinical need for treating MI is the recovery of cardiac function, which requires the regeneration of the functional tissues including vasculature, nerves, and myocardium, including cells such as cardiomyocytes (Introduction, paragraph 01; Abstract). 
	To this end, Chu teaches that several RNA therapeutics have been investigated in preclinical MI models, and the results have demonstrated their benefits and have encouraged future development (Abstract). RNA-based approaches have the benefit of producing hundreds or thousands of copies of a single protein from each transcript, and may have greater and more widespread effects compared to small molecules and recombinant protein (RNA therapeutics, paragraph 01). However, RNA therapeutics also have challenges such as their intrinsic stability and immunogenicity (RNA therapeutics, paragraph 01). These challenges can be mitigated by the introduction of modified nucleosides such as 5-methylcytosine (i.e. 5-methylcytidine, 5mC) and pseudouridine, which are nuclease resistant and less likely to be detected by Toll-like receptors (TLRs) (RNA therapeutics, paragraph 01). Other challenges include the delivery of RNA therapeutics, which in most cases have been delivered by invasive methods such direct injection in MI models (RNA therapeutics, paragraph 03). Alternative approaches could include catheter-based injections which has been employed in other therapies for the delivery of genes, proteins, and cells, and would be feasible for RNA therapeutics as well (RNA therapeutics, paragraph 03). 
	Chu further teaches that one class of therapeutics RNAs includes messenger RNAs (mRNAs) which can encode proteins to promote vascularization of myocardium, reduce inflammation, or stimulate the production of new cells (3.1 messenger RNA (mRNA), paragraph 04). They teach that therapeutic mRNAs are prepared by in vitro transcription (i.e. synthetic), in which an RNA polymerase from a bacteriophage drives transcription from a DNA template (3.1 messenger RNA (mRNA), paragraph 02). Important considerations include the design of the DNA template to control stability of the transcribed mRNA (3.1 messenger RNA (mRNA), paragraph 02). For example, the 3’ untranslated region (UTR) of α-globin is frequently utilized to promote stability (3.1 messenger RNA (mRNA), paragraph 02). Additionally, the length of the poly(A) tail can also be modified to increase stability and translation efficiency (3.1 messenger RNA (mRNA), paragraph 02). Lastly, Chu teaches that the immunogenicity of mRNAs can be reduced by introducing modified nucleosides such as m5C, 2-thiouridine, and pseudouridine (3.1 messenger RNA (mRNA), paragraph 02).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of increasing cardiac function and promoting cardiomyocyte regeneration taught by Lin by replacing the DNA polynucleotide encoding YAP protein with a modified RNA polynucleotide encoding YAP protein. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to modify the RNA encoding YAP by introducing modified nucleosides, such as 5mC and pseudouridine, poly(A) tails, and a 3’ untranslated region. Furthermore, it would have been obvious to one of ordinary skill to include administering the modified RNA by direct injection or via a catheter and endoscope. One of ordinary skill in the art would have been motivated to utilize mRNA instead of a DNA viral vector to address issues such as the unregulated overproduction of a therapeutic protein, as taught by Chu. Additionally, one of ordinary skill in the art would have been motivated to include RNA modifications such as modified nucleosides, a poly(A) tail, and a 3’ untranslated region to promote RNA stability while limiting immunogenicity of the therapeutic, as taught by Chu. Also, one of ordinary skill would be motivated to deliver the modified RNA by direct injection or via a catheter as these methods were taught by Chu to be feasible for the delivery of RNA therapeutics for myocardial infarction. One of ordinary skill would have a reasonable expectation of success as Chu teaches that RNA based therapies have been demonstrated to elicit therapeutic effects in preclinical models of myocardial infarction. Additionally, Chu teaches that one possible use mRNA therapeutics includes administering those encoding polypeptides that promote the generation of new cardiac cells. Lastly, one of ordinary skill would have a reasonable expectation of success as Chu teaches methods for modifying therapeutic RNAs, as well as methods for the delivery during myocardial infarction, were known in the art prior to the effective filing date of the claimed invention.
	Therefore, the combined teachings of Lin and Chu renders the invention unpatentable as claimed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Chu, and as evidenced Tarnavski, as applied to claim 1, 3, 6-7, 13, 15, 17-18, and 23-24 above, and further in view of Shao et al. (Nat Communi. 2014, previously cited 02/28/2022, hereafter “Shao”) and Del Re et al. J Biol Chem. 2013, previously cited 02/28/2022, on IDS 05/14/21, hereafter “Del Re”).
The teachings of Lin, in view of Chu, are relied upon as above.
In regards to claim 2, Lin does not explicitly teach that the cardiomyocyte loss was by apoptosis or necrosis.
However, Shao teaches that the Hippo pathway is an evolutionarily conserved regulator of organ size and tumorigenesis that negatively regulates cell growth and survival (Abstract). They teach that Yes-associated protein (YAP), the terminal effector of the Hippo pathway, interacts with FoxO1 in the nucleus of cardiomyocytes, thereby promoting survival (Abstract). In the context of ischemia/reperfusion in the heart, activation of Hippo (which negatively regulates YAP) antagonizes YAP-FoxO1, leading to enhanced oxidative stress-induced cell death (Abstract). Conversely, restoration of YAP expression by the introduction of an adenoviral vector encoding YAP protein protected against apoptosis induced by ischemic reperfusion injury (Abstract; Fig. 5d and e; Page 6, Inhibition of the YAP-FoxO1 complex mediates I/R injury). Together this suggests that restoration of YAP-FoxO1 prevents cell death in response to oxidative stress induced by I/R (Abstract; Fig. 5d and e; Page 6, Inhibition of the YAP-FoxO1 complex mediates I/R injury). 
	Additionally, Del Re teaches that maintenance of cardiomyocyte number and increased growth of surviving cardiomyocytes are two important factors that modulate preservation of myocardial function in response to stress (Discussion, paragraph 03). They teach that YAP1 is an important regulator of cardiomyocyte proliferation and embryonic heart development, but the function of YAP1 in the adult heart remains unknown (Abstract). As such, they investigated the function of YAP1 in maintaining basal cardiac function and in modulating injury following chronic myocardial infarction (MI) (Abstract). They found that cardiomyocyte-specific inactivation of YAP1 in the postnatal heart elicited increased myocyte apoptosis and fibrosis, dilated cardiomyopathy, and premature death (Abstract; Page 3980, YAP1 deletion promotes myocardial fibrosis, cardiomyocyte apoptosis, and impaired heart function; Page 3980, YAP1 promotes Akt signaling to prevent cardiomyocyte apoptosis). Conversely, inducing YAP1 expression by the introduction of an adenoviral vector encoding YAP protein protected isolated cardiomyocytes against H2O2-induced apoptosis and necrosis (Abstract; Page 3980, YAP1 promotes Akt signaling to prevent cardiomyocyte apoptosis).  Together, this suggests that YAP1 drives a pro-growth, pro-survival phenotype in cardiomyocytes (Discussion, paragraph 01). 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of promoting cardiac regeneration by administering a polynucleotide encoding YAP protein taught by Lin to include administering the same polynucleotide to reduce cardiomyocyte death by apoptosis or necrosis. One of ordinary skill in the art would have been motivated to do so to reduce cardiomyocyte loss and improve cardiac function following injury, as taught by Del Re. One of ordinary skill would have a reasonable expectation of success as both Shao et al and Del Re demonstrate the introducing a polynucleotide encoding YAP protein was sufficient to reduce cardiomyocyte loss by apoptosis.
	Therefore, the combined teachings of Lin, Chu, Shao, and Del Re renders the invention unpatentable as claimed.

Claims 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Chu, and as evidenced Tarnavski, as applied to claim 1, 3, 6-7, 13, 15, 17-18, and 23-24 above, and further in view of Wu et al. (Am J Physio Heart Circ Physiol, 2015, previously cited 02/28/2022, on IDS 05/14/2021, hereafter Wu) as evidenced by Towatari et al. (FEBS Lett, 1991, previously cited 02/28/2022, hereafter “Towatari”).
The teachings of Lin, in view of Chu and Wu, are relied upon as above.
In regards to claims 4 and 8-9, Lin does not explicitly teach that the method further comprises administering an agent that inhibits cathepsin B (claim 4), wherein the agent is an epoxysuccinyl agent (claim 8) such as E64d, E64c, JPM-OEt, CA-030, CA-074, NS134, NS-629, LNC-NS-629, PD1, and ASM7 (claim 9).
However, Wu teaches that cathepsin B (CTSB) is a member of the lysosomal cathepsin family and has been linked to myocardial infarction (Abstract). They teach that eliminating CTSB reduced cardiac hypertrophy, a pathological form of cardiac remodeling (Introduction, last paragraph; Page H1147, Absence of CTSB attenuates pressure overload-induced cardiac fibrosis). Additionally, Wu teaches that cardiomyocyte apoptosis plays a critical role in pathological cardiac remodeling and that loss of CTSB resulted in a reduction cardiomyocyte apoptosis (Page H1147, CTSB regulates apoptosis). Furthermore, Wu teaches that knockdown or inhibition of CTSB with CA074 resulted in lower levels of TNF-α, which can stimulate apoptosis, and reduced cell size for cardiomyocytes in vitro when compared to untreated controls (Page H1147-H1148, Effects of CTSB on TNF-a/ASK1/JNK signaling; Page H1148 and H1152, Effect of JNK inhibitor and CTSB inhibitor). Together, this suggests that CTSB contributes to pathological cardiac hypertrophy and remodeling, which can be attenuated by the inhibition or deficiency of CTSB (Discussion, paragraph 01-02; Discussion, last paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of inducing regeneration of cardiomyocytes in cardiac tissue taught by Lin et al to include administering a cathepsin B inhibitor such as CA-074, which is an epoxysuccinyl compound as evidenced by Towatari (Title; Abstract; Introduction). One of ordinary skill in the art would have been motivated to do so to reduce cardiomyocyte apoptosis and pathological remodeling, as taught by Wu, especially as cardiomyocyte loss was taught by Lin to be the fundamental barrier preventing patient recovery from myocardial infarction (Introduction, paragraph 01). One of ordinary skill would have a reasonable expectation of success as Wu teaches that loss or inhibition of cathepsin B resulted in a reduced number of apoptotic cardiomyocytes and a reduction in the degree of pathological cardiac remodeling. Therefore, one of ordinary skill in the art would reasonably expect that utilizing a cathepsin B inhibitor in combination with a polynucleotide encoding YAP would further reduce cardiomyocyte loss while promoting the regeneration of cardiac tissue.
	Therefore, the combined teachings of Lin, Chu, and Wu renders the invention unpatentable as claimed.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Chu and Wu, and as evidenced Tarnavski and Towatari, as applied to claim 1, 3-4, 6-9, 13, 15, 17-18, and 23-24 above, and further in view of Hook et al. (Front Neurol, 2014, previously cited 02/28/2022, hereafter “Hook”).
The teachings of Lin, in view of Chu and Wu, are relied upon as above. 
In regards to claim 10, Lin does not explicitly teach that the agent that inhibits cathepsin B is E64d.
	However, Hook teaches that chemical inhibitors of cathepsin B were shown to be effective for improving deficits caused by traumatic brain injury (TBI) and related injuries (Abstract). Importantly, Hook teaches that the inhibitor E64d is unique among cathepsin B inhibitors as it is the only compound to have demonstrated oral efficacy in a TBI model and prior safe use in man and as such is an excellent tool for preclinical testing and clinical compound development (Abstract). 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of inducing regeneration and/or reducing the loss of cardiomyocytes made obvious by Lin end Wu and replace the cathepsin B inhibitor CA074 with E64d. One of ordinary skill in the art would have been motivated to do so to utilize a cathepsin B inhibitor that was known to be safe for use in human subjects, as taught by Hook. One of ordinary skill would have a reasonable expectation of success as the cathepsin B inhibitor E64d was well known in the art prior to the effective filing date of the claimed invention and was taught by Hook to be safe in human subjects.
	Therefore, the combined teachings of Lin, Chu, Wu, and Hood render the invention unpatentable as claimed.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Chu, and as evidenced Tarnavski, as applied to claim 1, 3, 6-7, 13, 15, 17-18, and 23-24 above, and further in view of Steinmetz et al. (BMC Neurol., 2009, previously cited 02/28/2022, hereafter “Steinmetz”).
	The teachings of Lin, in view of Chu, are relied on as above.
	In regards to claims 20-21, Lin does not explicitly teach that the concentration of the modified RNA was greater than 100ng/mL (claim 20) or between 1-25 ug/uL (claim 21).
	However, Steinmetz teaches that each preclinical development package can vary, but all have some common features such as using toxicology and safety studies to define the Therapeutic Index and to set the initial starting doses for clinical trials (Abstract; Fig. 2). They teach that before an application can be filed for an investigational new drug (IND) preclinical development must be completed and generally includes toxicology studies to define the dose, route and frequency of administration required for subsequent studies (Pharmacology and experimental toxicology, paragraph 01).  These earliest studies are intended to determine the maximum tolerated dose (MTD), identify observable signs of toxicity, and provides a rationale for setting dose levels in more complex studies (Pharmacology and experimental toxicology, paragraph 02).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of inducing the regeneration of cardiomyocytes in cardiac tissue made obvious by Lin and Chu to include optimizing the dose of the modified RNA. One of ordinary skill in the art would have been motivated to do so to establish an effective dose and the maximum tolerated dose, as taught by Steinmetz. One of ordinary skill would have a reasonable expectation of success as optimization of drug dosages were routine in the art for drug development prior to the effective filing date of the claimed invention, as taught by Steinmetz et al.
	It is noted by the examiner that, in general, differences in the concentration or temperature will not support the patentability of subject matter encompassed in the prior art unless there is evidence indicating such a concentration or temperature is critical (See MPEP § 2144.05 (II)). The instant specification fails to provide evidence that the claimed concentration is critical to the claimed method. Absent such evidence, it would have been obvious to an artisan of ordinary skill, prior to the effective filing date, to try a finite number of possible concentrations to predictably arrive at the claimed concentration through routine optimization.
	Therefore, the combined teachings of Lin, Chu, and Steinmetz renders the invention unpatentable as claimed.


Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Chu, and as evidenced Tarnavski, as applied to claim 1, 3, 6-7, 13, 15, 17-18, and 23-24 above, and further in view of Bezzerides et al. (WO 2015074010 A2, 2015, hereafter “Bezzerides”).
	The teachings of Lin, in view of Chu, are relied on as above.
	In regards to claims 28-30, Lin is silent on whether the synthetic, modified RNA molecule comprise at least two modified nucleosides selected from the group as in claim 28.
	However, Bezzerides teaches compositions and methods for cardiac regeneration (Title, Abstract). Bezzerides teaches that to this end the synthetic, modified RNA molecule comprises at least two modified nucleosides may be employed including 5mC, m6a, m4U, s2U, Um, 2’dU, s4U, m5U, m6A, m6Am, m62Am, Cm, m7G, Gm, m2,7G, m2,2,7G, and I (p36, top paragraph), which are the same as in claim 28.
	Bezzerides also teaches that the synthetic, modified RNA molecule further comprises a poly(A) tail, a Kozak sequence, a 3' untranslated region, a 5' untranslated region, or any combination thereof. In one embodiment, the poly(A) tail, the Kozak sequence, the 3' untranslated region, the 5' untranslated region, or the any combination thereof comprises one or more modified nucleoside (p36, top paragraph).
	Furthermore, Bezzerides teaches that the synthetic, modified RNA molecule can be administered by at least direct injection (p52, last paragraph) or an implantable delivery device (p40, fourth paragraph).
	A person of ordinary skill in the arts would be motivated to modify the method of Lin, as suggested by Chu and use synthetic, modified RNA comprised of at least two nucleosides, including 5mC and m6a, amongst others, and whereby the synthetic, modified RNA further comprises features such as Kozak sequences, amongst others, because it would be helpful for generating RNA constructs which could be used to promote cardiac regeneration. Furthermore, because Bezzerides teaches that constructs with these features as specifically for cardiac regeneration, it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Lin, Chu, and Bezzerides renders the invention unpatentable as claimed.

Claim 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Chu, and as evidenced Tarnavski, as applied to claim 1, 3, 6-7, 13, 15, 17-18, and 23-24 above, and further in view of Rossi et al. (WO 2011130624 A2, 2011, hereafter “Rossi”).
The teachings of Lin, in view of Chu and Wu, are relied upon as above.
In regards to claim 31, Lin, as modified by Chu, does not explicitly teach that the concentration of the synthetic modified RNA molecule is greater than 100 ng/µL.
However, Rossi teaches a method for sustained polypeptide expression from synthetic, modified RNAs and their uses (Title, Abstract). Rossi also teaches that in some embodiments synthetic, modified RNA can be used to transiently express proteins such as homing receptors to target cellular therapies toward specific organs, tissues, or diseased cells (paragraph 00518]). Additionally, Rossi teaches that transient and non-mutagenic character of RNA-based protein expression can also deliver important clinical benefits, in some embodiments, outside the domain of lineage (paragraph [00518]). Rossi teaches that this method can be used to treat cardiac tissue (paragraph (00381]).
	In regards to concentrations, Rossi teaches that a synthetic, modified RNA can be administered at a frequency and dose that permit a desired level of expression of the polypeptide, and that each different synthetic, modified RNA can be administered at its own dose and frequency to permit appropriate expression (paragraph [00259]). Continuing Rossi teaches that since the synthetic, modified RNAs administered to the cell are transient in nature (i.e., ate degraded over time) one of skill in the art can easily remove or stop expression of a synthetic, modified RNA by halting further transfections and permitting the cell to degrade the synthetic, modified RNA over time, and that synthetic, modified RNAs will degrade in a manner similar to cellular mRNAs (paragraph [00259]).
	Rossi also teaches that in one example synthetic RNA was adjusted to a concentration of 100 ng/µL (paragraph [00475]) which is close to a concentration of greater than 100 ng/µL.
	In regards to concentrations that are close, MPEP 2144.05(I), “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
	Additionally, a person of ordinary skill in the arts could arrive at a concentration of greater than 100 ng/µL by routine optimization.
	In regards to routine optimization, MPEP 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”).
	Additionally, because, as above, Rossi teaches a synthetic, modified RNA can be administered at a frequency and dose that permit a desired level of expression of the polypeptide, and that each different synthetic, modified RNA can be administered at its own dose and frequency to permit appropriate expression (paragraph [00259]), it could be done with predictable results and a reasonable expectation of success.
	A person of ordinary skill in the arts would be motivated to modify the method of Lin, as suggested by Lin, and use a concentration of greater than 100 ng/µL because it could be used to treat disease states, and particularly those that affect the heart. Furthermore, because Rossi teaches a concentration of 100 ng/µL and teaches that the concentration can be adjusted to promote appropriate expression, it can be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Lin, Chu, and Rossi renders the invention unpatentable as claimed.


Response to Arguments

Applicant remarks that neither of Lin nor Chu teaches the use of a synthetic, modified RNA molecule encoding a YAP polypeptide, and to supplement these deficiencies cites Tarnavski (Response, p13).
Applicant’s remarks have been fully considered, but are not found persuasive. 
As above, Chu teaches that RNA therapeutics hold promise to treat many human diseases including myocardial infarction (MI) (Abstract). Chu teaches that MI is a serious health burden that causes substantial morbidity and mortality (Abstract), and that regeneration of human tissue after injury relies on the careful control of several key factors, with the foremost being the proliferation and repopulation of viable cells in the damaged area (Introduction, paragraph 01). However, apart from heart transplants, current treatments focus on restoring blood supply but do not improve cardiac function (Introduction, paragraph 01). Alternative treatment options have been proposed to restore cardiac function, such as protein therapeutics, gene delivery, and cell therapy (Introduction, paragraph 02). However, each of these have different challenges such as the short half-life of protein therapies, the unregulated overproduction of protein by gene therapies, and the difficulty in acquiring adequate cells for cell therapy (Introduction, paragraph 02). As such, one particular unmet clinical need for treating MI is the recovery of cardiac function, which requires the regeneration of the functional tissues including vasculature, nerves, and myocardium, including cells such as cardiomyocytes (Introduction, paragraph 01; Abstract). 
	To this end, Chu teaches that several RNA therapeutics have been investigated in preclinical MI models, and the results have demonstrated their benefits and have encouraged future development (Abstract). RNA-based approaches have the benefit of producing hundreds or thousands of copies of a single protein from each transcript, and may have greater and more widespread effects compared to small molecules and recombinant protein (RNA therapeutics, paragraph 01). However, RNA therapeutics also have challenges such as their intrinsic stability and immunogenicity (RNA therapeutics, paragraph 01). These challenges can be mitigated by the introduction of modified nucleosides such as 5-methylcytosine (i.e. 5-methylcytidine, 5mC) and pseudouridine, which are nuclease resistant and less likely to be detected by Toll-like receptors (TLRs) (RNA therapeutics, paragraph 01). Other challenges include the delivery of RNA therapeutics, which in most cases have been delivered by invasive methods such direct injection in MI models (RNA therapeutics, paragraph 03). Alternative approaches could include catheter-based injections which has been employed in other therapies for the delivery of genes, proteins, and cells, and would be feasible for RNA therapeutics as well (RNA therapeutics, paragraph 03). 
Chu further teaches that one class of therapeutics RNAs includes messenger RNAs (mRNAs) which can encode proteins to promote vascularization of myocardium, reduce inflammation, or stimulate the production of new cells (3.1 messenger RNA (mRNA), paragraph 04). They teach that therapeutic mRNAs are prepared by in vitro transcription (i.e. synthetic), in which an RNA polymerase from a bacteriophage drives transcription from a DNA template (3.1 messenger RNA (mRNA), paragraph 02). Important considerations include the design of the DNA template to control stability of the transcribed mRNA (3.1 messenger RNA (mRNA), paragraph 02). For example, the 3’ untranslated region (UTR) of α-globin is frequently utilized to promote stability (3.1 messenger RNA (mRNA), paragraph 02). Additionally, the length of the poly(A) tail can also be modified to increase stability and translation efficiency (3.1 messenger RNA (mRNA), paragraph 02). Lastly, Chu teaches that the immunogenicity of mRNAs can be reduced by introducing modified nucleosides such as m5C, 2-thiouridine, and pseudouridine (3.1 messenger RNA (mRNA), paragraph 02).
Therefore, Chu teaches the use of a synthetic, modified RNA molecule encoding a YAP polypeptide and provides a motivation to modify the method of Lin and use a synthetic, modified RNA molecule encoding a YAP polypeptide.
As above, Tarnavaski is not used to supplement deficiencies in Lin or Chu in regards to any teaching about the use of a synthetic, modified RNA molecule encoding a YAP polypeptide. Rather, as above, to provide evidence that a LAD ligation animal model is used in the art as a model for ischemic reperfusion injury (Page 355, Operation III; Myocardial Infarction Model and Ischemia-Reperfusion).

	Applicant remarks that to supplement deficiencies in Tarnavski, Lin, and Chu, the previous office action cited Shao. However, Applicant contends that Shao fails teach the use of a synthetic, modified RNA molecule encoding a YAP polypeptide (Remarks, p13).
	Applicant’s remarks have been fully considered, but are not found persuasive. 
	As above, Shao is not relied upon to teach the use of a synthetic, modified RNA molecule encoding a YAP polypeptide. Rather, Shao is relied upon to demonstrate a motivation to modify the method of Lin, as suggested by Chu, and treat cardiomyocyte loss caused by apoptosis or necrosis.

	Applicant remarks that to supplement deficiencies in Del Re, the previous office action cites Steinmetz (Response, p14).
	Applicant’s remarks have been fully considered, but are not found persuasive.
	As above, Steinmetz is not relied upon to supplement deficiencies in Del Re, but rather to provide motivation to modify the method of Lin, in view of Chu, and use a synthetic, modified RNA molecule in the concentrations as in claims 20-21.

Applicant remarks that Wu fails to teach a CA-074 cathepsin B inhibitor and also fails to teach to teach the use of a synthetic, modified RNA molecule encoding a YAP polypeptide (Remarks, p14). Applicant notes a supposed an erroneous statement where the discussion regarding a cathepsin B inhibitor being an “an epoxysuccinyl compound as evidenced by Steinmetz” and cites the previous office action on page 18 which applicant understands as Wu (Response, p14).
Applicant’s remarks have been fully considered but are not found persuasive.
As above, Wu teaches that cathepsin B (CTSB) is a member of the lysosomal cathepsin family and has been linked to myocardial infarction (Abstract). They teach that eliminating CTSB reduced cardiac hypertrophy, a pathological form of cardiac remodeling (Introduction, last paragraph; Page H1147, Absence of CTSB attenuates pressure overload-induced cardiac fibrosis). Additionally, Wu teaches that cardiomyocyte apoptosis plays a critical role in pathological cardiac remodeling and that loss of CTSB resulted in a reduction cardiomyocyte apoptosis (Page H1147, CTSB regulates apoptosis). Furthermore, Wu teaches that knockdown or inhibition of CTSB with CA074 resulted in lower levels of TNF-α, which can stimulate apoptosis, and reduced cell size for cardiomyocytes in vitro when compared to untreated controls (Page H1147-H1148, Effects of CTSB on TNF-a/ASK1/JNK signaling; Page H1148 and H1152, Effect of JNK inhibitor and CTSB inhibitor). Together, this suggests that CTSB contributes to pathological cardiac hypertrophy and remodeling, which can be attenuated by the inhibition or deficiency of CTSB (Discussion, paragraph 01-02; Discussion, last paragraph).  Therefore, Wu teaches that CA-074 cathepsin B can be inhibited.
Additionally, Wu is not relied upon to teach the use of a synthetic, modified RNA molecule encoding a YAP polypeptide.
	As noted above, the correct evidentiary reference is Towatari.
	
Applicant contends that Towatari does not teach the use of a synthetic, modified RNA molecule encoding a YAP polypeptide (Remarks, p14-15).
Applicant’s remarks have been fully considered but are not found persuasive. 
Towatari is not relied upon to teach the use of a synthetic, modified RNA molecule encoding a YAP polypeptide. Rather, as above, as evidenced by Towatari, a cathepsin B inhibitor such as CA-074, is an epoxysuccinyl compound.

Applicant contends that Hook fails to teach the use of a synthetic, modified RNA molecule encoding a YAP polypeptide (Remarks, p15).
Applicant’s remarks have been fully considered but are not found persuasive.
Hook is not relied upon to teach the use of a synthetic, modified RNA molecule encoding a YAP polypeptide. Rather, Hook is relied up to provide a motivation to modify the method of Lin, as suggested by Chu and Wu, and specifically use the agent E64d.

Applicant contends that neither Lin nor Chu teaches transiently increasing the level, expression, or activity of YAP (Remarks, p15). Applicant further notes that the subject application surprisingly found that transient expression of the YAP polypeptide by administering one dose of a synthetic, modified RNA molecule encoding the YAP polypeptide was sufficient to induce regeneration and/or reduce cardiomycyte loss in a cardiac tissue and increase cardiac function or reduce cardiac hypertrophy in a subject as claimed. See, e.g., Specification at Examples 7-8; FIGs. 13-16.) (Remarks, p15). Applicant contends that none of the other references cure this deficiency and requests withdrawal of the rejections under 35 U.S.C. 103.
Applicant’s remarks have been fully considered but are not found persuasive. 
As above, Lin teaches that delivery of an adeno-associated viral vector encoding the human YAP polypeptide (referred to as AAV9:hYAP) following myocardial infarction improved cardiac function by enhancing the proliferation of cardiomyocytes and improved animal survival (Page 6-7, AAV9:hYAP improved cardiac function and survival after MI; Page 7-8, AAV9:hYAP induced CM proliferation without affecting CM apoptosis; Discussion, paragraphs 03 and 06-07). Lin teaches that AAV9 was known to establish expression of its cargo for more than several months (i.e. not permanent or transient) (Page 6, AAV9:hYAP improved cardiac function and survival after MI). Since Lin teaches transient expression, not other cited art is needed to teach this feature.
As Lin teaches transient expression of YAP, as detailed above, the results would be expected.
Therefore, the rejections under 35 U.S.C. 103 cannot be withdrawn at this time.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632